Case 2:18-cv-01890-JMA-ARL Document 78 Filed 09/08/20 Page 1 of 2 PageID #: 901




                                          September 8, 2020

 VIA ECF

 Honorable Joan M. Azrack
 United States District Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

                Re:     S.W., et al v. Garden City Union Free School District, et. al
                        Docket No.: 18 CV 1890 (JMA)(ARL)
                        Our File No.: 5001.422

 Dear Judge Azrack:

         We represent the dismissed former defendants, the Board of Education of the Garden
 City Union Free School District, Garden City Union Free School District, and Peter Osroff
 (hereinafter collectively referred to as “the District”), in the captioned matter. We are writing in
 response to the letter from the plaintiffs to your Honor dated August 31, 2020. We object to the
 plaintiffs request to adjourn the October 7, 2020 conference.

          Since March 13, 2019, when Judge Bianco granted the District’s Rule 12(b) motion to
 dismiss the plaintiffs’ Amended Complaint, no further amended complaint has been filed. Thus,
 at this juncture, nearly eighteen months after the motion to dismiss was granted, there is still no
 operative pleading. During a telephone conference held on March 31, 2020, the former plaintiffs
 were “directed to file an amended complaint or stipulation of discontinuance by 4/30/20.”
 (Docket Entry # 72). Thereafter, the Court issued a scheduling order and scheduled an in-person
 settlement conference for July 8, 2020. The Court also issued an order staying the deadline for
 the plaintiffs to file an amended complaint pending the in-person settlement conference. The July
 8th conference was then adjourned by the Court to October 7th.

         There is no legitimate reason to adjourn this conference, which was scheduled several
 months ago. We have no objection to the plaintiffs participating by telephone or via remote
 video means. Furthermore, with respect to the FOIL requests, we believe that the District has
 already provided a response to the plaintiff’s request dated July 24, 2020. Another FOIL request
 was made on August 14, 2020 and a response is due on or before September 18, 2020. The
 service of these responses should not delay the conference that was scheduled several months
 ago.

         If the plaintiffs plan to proceed with a suit, they should do so, and not continue to make
 arguments about their case in letters to the Court. At this juncture, we will not respond to the
 allegations made by the plaintiffs in their letters to the Court. At this point, the plaintiffs should
Case 2:18-cv-01890-JMA-ARL Document 78 Filed 09/08/20 Page 2 of 2 PageID #: 902

 Hon. Joan M. Azrack
 S.W., et al. v. Garden City UFSD and Osroff
 Docket No.: 18 CV 1890 (JMA)(ARL)
 September 8, 2020
 Page 2 of 2

 be directed to file an Amended Complaint if they do not wish to resolve the issues between the
 parties in the manner previously offered. It is prejudicial to the District for the plaintiffs to
 continue to proceed in this Court when there is no operative pleading.

 Settlement Issues

        The October 7th conference is a settlement conference. The District has made an offer to
 the former plaintiffs that includes expungement as part of a settlement. In addition, we have
 included a monetary component as part of a settlement to the extent of the full authority that has
 been extended to us. The prior offer likely remains standing, pending formal approval by the
 Board of Education.

 Conclusion

       For all of the foregoing reasons, the Court should not adjourn the October 7th conference.
 Thank you for your consideration of this matter.

                                        Respectfully yours,

                                 SILVERMAN & ASSOCIATES



                                        Lewis R. Silverman
 LRS/hj

 cc:      Via Electronic Delivery

          S.W. and C.W.
          (The email address for N.W. is unknown.)
